Title: To George Washington from James Mease, 8 May 1794
From: Mease, James
To: Washington, George


               
                  Sir
                  Philadelphia May 8th 1794
               
               I take the liberty of presenting you with a copy of the London edition of my essay, on the disease produced by the bite of a maddog, which I have lately received.
               I have to apologise for neglecting to offer it to you in its original form of an inaugural dissertation; but a sense of its imperfections, not forgetfullness was the cause of the delay; & had it not been for the present additions, it might probably have still been concealed from you.  Be pleased however to accept it such as it is; and that you may long remain the first man among a free people, is the Sincere wish & prayer of Sir, your most obedient & Very humble Servant
               
                  James Mease
               
            